Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are now pending in the application under prosecution and have been examined.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-26 are rejected under 35 U.S.C. 102(a2) as being anticipated by US 20190056886 (Nagarajan et al).
With respect to claims 1, 8, 14, and 21, Nagarajan teaches memory system connectable to a host, the memory system comprising: a nonvolatile memory including a plurality of memory cells; and a controller configured to write data to the nonvolatile memory in either a first mode or a second mode, a number of bits of data written in a memory cell in the second mode being larger than a number of bits of data written in a memory cell in the first mode (solid state memory having: nonvolatile memory system (NVM) organized into a dynamic single level cell buffer region corresponding SLC region, a static single and a dynamic multi-level NVM media region corresponding to MLC region; a chip controller configured to write block of data addressed within the fast single cell region (SLC) under the control of host computer;  and write a block of data addressed to the multi-level cell (MLC) region) [Abstract; Fig. 1-2; Par. 0012-0014; Par. 0033-0034], wherein the controller is further configured to: determine a size of a first region of the nonvolatile memory based on an available unused capacity on the memory system (the controller to receive write requests for blocks of data and determine whether the blocks of data are to be stored within the fast NVM region based on available capacity, the controller to control the amount of memory cells to be used as either single bit cells or multi-bit cells as needed) [Par. 0044-0045]; write data, which is received from the host, into the first region in the first mode (the control logic to write block of data addressed within the single cell (SLC) region under the control of host computer) [Par. 0042-0044); and upon a size of an available area in the first region being smaller than a threshold, write the data stored in the first region into a second region of the nonvolatile memory in the second mode (when the amount of memory available as single bit cells falls below a pre-defined threshold value, the controller to active a removal policy making room in the SLC by automatically writing the contents of the static single level cell (SLC) region into the dynamic multi-level cell (MLC) region make space available for the data currently being accessed) [Par. 0035; Par. 0042-0044; Par. 069; Par. 0075].

With respect to claims 2, 9, 15, and 22, Nagarajan teaches the memory system, wherein the available unused capacity on the memory system is determined based on a ratio of a total number of mapped logical addresses to an entire logical address space of the memory system (dividing the memory into dynamic region capacity operating in either the single state mode or tri state/quad state mode as erase and write operations occur) [Par. 0019-0021).

With respect to claims 3, 10, 16, and 23, Nagarajan teaches the memory system,  wherein the available unused capacity on the memory system is determined based on a ratio of logical addresses mapped to a physical address space of the nonvolatile memory (dividing the memory into dynamic region capacity operating in either the single state mode or tri state/quad state mode as erase and write operations occur) [Par. 0019-0021).

With respect to claims 4 and 17 Nagarajan teaches the memory system, wherein the controller is configured to write the data stored in the first region into the second region when the first region is reaching its full capacity (when the amount of memory available as single bit cells falls below a pre-defined threshold value or the capacity is completely full, the controller to active a removal policy making room in the SLC by automatically writing the contents of the static single level cell (SLC) region into the dynamic multi-level cell (MLC) region make space available for the data currently being accessed) [Par. 0035; Par. 0042-0044; Par. 069; Par. 0075].

With respect to claims 5, 11, 18, and 24 Nagarajan teaches the memory system, wherein the controller is further configured to: allocate a third region in the nonvolatile memory; and write data, which is received from the host, into the third region not in the second mode but in the first mode (implementing the first mode including  a static SLC (SSLC) buffer region a dynamic SLC (DSLC) buffer region in addition to the Multi-level cell region) [Par. 0019-0020].

With respect to claims 6, 12, 19, and 25, Nagarajan teaches the memory system, wherein the available unused capacity increases in response to execution of an unmap command (as an increasing number of user data blocks are used within the storage device  storage region capacity is dynamically converted into SLC capacity) [Par. 0023].

With respect to claims 7,13, 21, and 26, Nagarajan teaches the memory system, wherein the first mode is a single-level-cell (SLC) mode and the second mode is a quad-level-cell (QLC) mode (memory cells configured into single state locations (DSLC) and memory cells operating in a quad state memory locations XLC) [Par. 0019-0021].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120254549 (Hutchison et al) teaching non-volatile memory system including a memory section having a non-volatile cache portion storing data in a format, a primary user data storage section that stores user data in multi-state format, and an update memory area where the memory system stores data updating user data previously stored in the primary user data. 
US 20130346676 (KIM) teaching operating method including: dividing storage areas of the nonvolatile memory devices into a first memory area and a second memory area; determining wear levels of each of the first memory area and the second memory area; and varying a ratio of the first memory area and the second memory area according to the determined wear levels.
S. Hong and D. Shin, "NAND Flash-Based Disk Cache Using SLC/MLC Combined Flash Memory," 2010 International Workshop on Storage Network Architecture and Parallel I/Os, 2010, pp. 21-30.
B. Nam, G. Na and S. Lee, "A Hybrid Flash Memory SSD Scheme for Enterprise Database Applications," 2010 12th International Asia-Pacific Web Conference, 2010, pp. 39-44.
H. Sai, D. Feng, J. Chen and J. Liu, "Caching on dual-mode flash memory," 2015 IEEE International Conference on Networking, Architecture and Storage (NAS), 2015, pp. 326-335.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136